Citation Nr: 1448633	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a deviated nasal septum.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic sleep apnea.


REPRESENTATION

Appellant represented by:	Joseph J. Kundrat, Jr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty as an officer in the United States Army from June 1964 to May 1985.  His military records show that he served in the Republic of Vietnam and that his military decorations include the Bronze Star Medal and the Army Commendation Medal with 1st Oak Leaf Cluster.

The current appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claims for service connection for a deviated nasal septum and chronic sleep apnea, having determined that new and material evidence had not been submitted.  

In a November 2012 Board hearing that was held in Washington, D.C., the Veteran submitted oral testimony in support of his application to reopen his claims for VA compensation for a deviated nasal septum and chronic sleep apnea before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained an associated with the Veteran's claims file for the Board's review and consideration.  Although the Veteran's agent was not in attendance at this hearing to represent him, the Veteran gave his informed consent to proceed with the hearing despite his agent's absence.  (See page 2 of the November 13, 2012 Board hearing transcript.)    


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for a deviated nasal septum in a final December 1985 rating decision.  

2.  The Veteran's application to reopen his claim for service connection for a deviated nasal septum was denied for failure to submit new and material evidence, most recently in a final May 2009 rating decision.

3.  Evidence received since the final May 2009 rating decision that denied the Veteran's application to reopen his claim for service connection for a deviated nasal septum includes testimony that is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

4.  A traumatic facial injury occurred during active military service, consistent with the hardships of the Veteran's combat service, which resulted in an anterior septal deviation.

5.  The RO denied the Veteran's original claim of entitlement to service connection for chronic sleep apnea in a final May 2009 rating decision.  

6.  Evidence received since the final May 2009 rating decision that denied the Veteran's claim for service connection for chronic sleep apnea is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

7.  Chronic sleep apnea is etiologically related to a service-incurred deviated nasal septum.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a deviated nasal septum have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).


2.  A traumatic facial injury consistent with the hardships of combat service was incurred during active duty, resulting in an anterior septal deviation.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.304(d), 3.303 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for chronic sleep apnea have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).

4.  Chronic sleep apnea is proximately due to, or is the result of a service-connected anterior septal deviation.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The law and regulations.

The claims of entitlement to service connection for a deviated nasal septum and chronic sleep apnea are being reopened for de novo review and granted in full.  Any error related to VA's duties to notify and assist with regard to these issues is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be awarded to a disability which is proximately due to of the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

II.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a deviated nasal septum.

By history, the Veteran filed his original claim for VA compensation for a deviated nasal septum in June 1985.  Evidence considered at the time of that claim included his service treatment records, showing normal nose and sinuses on entry into service, but thereafter a deviated nasal septum diagnosed on medical examinations from January 1981 onward, but with no medical documentation or reported history of a traumatic facial injury.  The report of a post-service VA ear nose and throat examination conducted in November 1985 shows a diagnosis of an anterior septal deviation related to "from some type of trauma when [the Veteran] was in service."  In consideration of the foregoing evidence, as there was no clinical documentation of an actual precipitating traumatic injury recorded in his service treatment records, on this basis the initial claim of service connection for a deviated septum was denied in a December 1985 rating decision.  The Veteran did not file a timely substantive appeal in response, and the December 1985 rating decision became final.

Thereafter, the Veteran made several attempts to reopen his claim for VA compensation for a deviated nasal septum.  His application was denied in a May 2009 rating decision for failing to submit new and material evidence.  In June 2009, he submitted an application to reopen this claim.

The Board notes at this juncture that in the prior rating decision dated in May 2009, the RO had denied the Veteran's application to reopen his claim for VA compensation for a deviated septum for lack of new and material evidence.  The RO furnished the Veteran notice of this determination and his appellate rights in a letter dated in May 2009.  The Veteran did not file a timely notice of disagreement with the May 2009 rating decision and it became final.  In this regard, the Board notes that the Veteran had submitted during this period a June 2009 request for "reconsideration" of the merits of his deviated septum claim.  A careful and liberal reading of his statements in the June 2009 request (and all subsequent correspondence from him that was received within the one-year appellate period following May 2009) fails to show language indicating actual disagreement with the determinations of the May 2009 rating decision.  Indeed, in a March 2010 deferred rating decision, the RO determined that the evidentiary submissions accompanying the reconsideration requests were not new and material evidence pertaining to the deviated nasal septum claim.  The evidence submitted by the Veteran consisted of copies of his service treatment records and post-service VA medical records, which were duplicative of evidence already associated with the record and considered on the merits by the agency of original jurisdiction (AOJ) in previous rating decisions.  The Board thus concurs with the factual determinations of the RO in its March 2010 deferred rating decision.  The current appeal is not a pending claim extending back to the claim that was adjudicated in the May 2009 rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (2011).

The current clinical evidence demonstrates that the Veteran has an ongoing diagnosis of a deviated nasal septum secondary to trauma.  What is new is that the Veteran's history pertaining to the in-service trauma.  The Veteran provided detailed testimony on how the injury occurred and, more importantly, that the injury occurred under combat conditions.  The evidence is also material because it clearly triggers consideration of the Veteran's claim under the tenets of 38 U.S.C.A. § 1154 (b).  Such is more than sufficient to reopen the claim.

Turning to the merits of the underlying claim for service connection, the Board notes that the Veteran's exposure to combat stressors during service in Vietnam is already conceded by VA, for which he is presently service-connected for posttraumatic stress disorder.  Development of the historical record establishes that the Veteran served in a forward combat zone in Vietnam and was subjected to enemy mortar and rocket attacks on several occasions during his deployment.  He has now related an account of flying aboard a Marine Corps helicopter that crashed on landing in combat conditions.  He reported that he was ejected from the helicopter during the crash, briefly lost consciousness, and upon regaining his senses he was cursorily examined on the scene by a medic, who determined that he was not in immediate need for medical attention given the urgency of the combat situation that they were in.  The Veteran stated that he sustained a traumatic facial injury from the helicopter crash and contends that his deviated nasal septum is a residual of this injury.  

The Veteran's account is consistent with his contemporaneous military medical records, which show a normal nose and sinuses on entry into active duty and, years later, show a deviated nasal septum in subsequent examination reports.  The  account of sustaining a traumatic facial injury in a helicopter crash that occurred during combat conditions is deemed to be credible and, given his military record, is consistent with the circumstances, conditions and hardships of combat, notwithstanding the absence of any corroborating medical documentation.  As such, the Board finds that his current anterior septal deviation is a residual disability resulting from this undocumented traumatic combat-related facial injury.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2014).  Any doubt in this regard is resolved in the claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

  III.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic sleep apnea.

The Veteran's original claim for VA compensation for chronic sleep apnea was received by VA in October 2008.  Evidence considered by the AOJ in association with this claim included the Veteran's service treatment records (which show no diagnosis or treatment for sleep apnea during active duty) and post-service VA and private medical records showing a current diagnosis of chronic sleep apnea, which was objectively linked to the Veteran's deviated nasal septum in a clinician's opinion presented in the report of a February 2009 VA medical examination.  After considering the foregoing evidence, his claim for service connection for chronic sleep apnea was denied on the merits in a May 2009 RO rating decision.  The RO furnished the Veteran notice of this determination and his appellate rights in a letter dated in May 2009.  During the following one-year period, the Veteran did not file a timely notice of disagreement with the May 2009 rating decision and it became final.  

In this regard, the Board notes that the Veteran had submitted during this period a June 2009 request for reconsideration of the merits of his sleep apnea claim, which is deemed to be an application to reopen the claim.  However, a careful and liberal reading of his statements in the June 2009 request (and all subsequent correspondence from him that was received within the one-year appellate period following May 2009) fails to show language indicating actual disagreement with the May 2009 rating decision.  Furthermore, in a March 2010 deferred rating decision, the RO determined that the evidentiary submissions accompanying the reconsideration request was not new and material evidence pertaining to the sleep apnea claim, as they were copies of the Veteran's service medical records and VA medical records, which were duplicative of evidence already associated with the record and considered on the merits by the AOJ in previous rating decision.  The Board concurs with this factual determination.  As such, the current appeal is not a pending claim extending back to the claim that was adjudicated in the May 2009 rating decision.  See 38 C.F.R. §§ 3.156(b), 3.160(c) (2014); Bond v. Shinseki, 659 F.3d 1362 (2011); King v. Shinseki, 23 Vet. App. 464, 467 (2010).

As previously discussed in this appellate decision, the Board has reopened the Veteran's claim for VA compensation for a deviated nasal septum and has awarded him service connection for this disability.  In view of this development, as the clinical evidence objectively establishes that the Veteran's diagnosis of chronic sleep apnea is etiologically related to his anterior septal deviation, the evidence is clearly new and material to the present claim.  The claim for service connection for chronic sleep apnea is therefore reopened for a de novo consideration on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).  On the basis of the clinical facts of this case, as discussed above, the claim for VA compensation for chronic sleep apnea is summarily granted as secondary to his service-connected deviated septum.  38 C.F.R. § 3.310(a) (2014).  Any doubt in this regard is resolved in the claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a deviated nasal septum; the claim is reopened and allowed on the merits.

Service connection for an anterior septal deviation is granted.

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for chronic sleep apnea; the claim is reopened and allowed on the merits.

Service connection for chronic sleep apnea is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


